
	
		I
		112th CONGRESS
		1st Session
		H. R. 2372
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Ms. Buerkle (for
			 herself, Mr. Kinzinger of Illinois,
			 Mr. Hultgren,
			 Mr. Issa, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To reduce the amount otherwise available for the payment
		  of salaries and expenses of the Budget Committee and the Office of the Majority
		  Leader of a House of Congress if that House does not adopt a concurrent
		  resolution on the budget for fiscal year 2011 or 2012.
	
	
		1.Short titleThis Act may be cited as the
			 Just Do Your Job Act of 2011.
		2.FindingsCongress finds the following:
			(1)It is the responsibility of each House of
			 Congress to adopt a concurrent resolution on the budget in compliance with the
			 Congressional Budget Act of 1974.
			(2)It is the responsibility of the House
			 Majority Leader to schedule legislation in the House of Representatives.
			(3)It is the
			 responsibility of the Senate Majority Leader to schedule legislation in the
			 Senate.
			(4)The House adopted
			 House Concurrent Resolution 34, the budget resolution for fiscal year 2012, on
			 April 15, 2011, by a vote of 235–193.
			(5)The Senate
			 rejected House Concurrent Resolution 34 on May 25, 2011, by a vote of
			 40–57.
			(6)The Senate
			 rejected Senate Concurrent Resolution 18, reflecting the budget submitted by
			 President Obama for fiscal year 2012, on May 25, 2011, by a vote of 0–97.
			(7)The Senate last
			 adopted a budget resolution in compliance with the requirements of the
			 Congressional Budget Act of 1974 on April 29, 2009, when it passed Senate
			 Concurrent Resolution 13, the budget resolution for fiscal year 2010, by a vote
			 of 53–43.
			3.Reduction in amount
			 available for operations of certain offices unless budget resolution
			 adopted
			(a)ProhibitionNotwithstanding any provision of the
			 Full-Year Continuing Appropriations Act, 2011 (Division B of Public Law
			 112–10), during the portion of fiscal year 2011 that occurs after the date of
			 the enactment of this Act—
				(1)no payment may be
			 made for the salaries and expenses of the Committees on the Budget of the House
			 of Representatives and Senate; and
				(2)the amount
			 otherwise made available for the salaries and expenses of the Offices of the
			 Majority Leaders of the House of Representatives and Senate shall each be
			 reduced by $1,000,000.
				(b)ExceptionIf a House of Congress has adopted a
			 concurrent resolution on the budget for fiscal year 2011 or fiscal year 2012
			 that complies with section 301(a)(1–7) and section 301(e)(2)(A–F) of the
			 Congressional Budget Act of 1974, subsection (a) shall not apply to the
			 Committee on the Budget or the Office of the Majority Leader of that
			 House.
			
